COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Joseph Andrew Beach v. Christine Nicole Beach

Appellate case number:      01-19-00123-CV

Date Motion Filed:          April 24, 2020

Party Filing Motion:        Appellant, Joseph Andrew Beach


      It is ordered that the motion for rehearing is denied.


Judge’s signature: _______/s/ Sherry Radack
                    Acting individually  Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Date: __May 5, 2020_____